Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 09/24/2020 is acknowledged.

Claim Objections
Claim 12 objected to because of the following informalities:  Applicant claim 12 recites the limitations “ligature resistant… being mounted to a vertical wall at an installation site,” in lines 1-2. When reading the preamble in the context of the entire claim, the recitation in the preamble of the claim are not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
It is suggested the said limitations be incorporated into the body of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are  rejected under 35 U.S.C. 103 as being unpatentable over Griffith (US 5,690,230) in view of Sauer (US 6,588,626).

Referring to claim 1.  Griffith disclose a flat article dispenser (Figure 2) for dispensing articles, the articles dispenser (Figure 2) comprising:
a housing (130; Figure 2) having a rear wall (20), a pair of side walls (16 and 18), a top wall (60), a bottom wall (64) and a front wall (14) all cooperating to define a receiving space (interior of 130) for a stack of articles (93) placed therein, the front wall (14) having opposed first and second ends with opposed sides extending therebetween, the first end (end between 60 and 14) of the front wall (14) being located adjacent to the top wall (60) and the second end (ends 84 and 86) of the front wall (14) terminates at a location spaced apart (above) from the bottom wall (64) along the side walls (16 and 18), the front wall (14) also including a slot (91) defined therein, the slot (91) having opposed sides (sides 88 and 90; Figure 1), a closed end (92) and an open end (ends 84 and 86), the closed end (92) of the slot (91) being spaced apart from the first end (end between 60 and 14) of the front wall (14) and the open end (ends 84 and 86) of the slot (91) being co-terminus with the second end (ends 84 and 86) of the front wall (14).


Sauer discloses a paper product dispenser (16; Figure 1) comprising paper towels (12). 

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Griffith to have included the articles to be dispenser as being paper towels as taught by Sauer because the dispenser capable of dispensing paper towels would expand the use of the dispenser container thus expand potential sales of the container.

Referring to claim 2.  Griffith disclose a flat article dispenser (Figure 2) for dispensing articles, the articles dispenser (Figure 2) comprising:
wherein the second end (ends 84 and 86) of the slot (91) tapers outwardly (see incline of 84 and 86) from the opposed sides (side 88 and 86) of the slot (91).

Referring to claim 3.  Griffith disclose a flat article dispenser (Figure 2) for dispensing articles, the articles dispenser (Figure 2) comprising:
wherein the second end (ends 84 and 86) of the slot (91) widens from the opposed sides (88 and 90) of the slot (see base section 68 of 91; Figure 1).

Referring to claim 4.  Griffith disclose a flat article dispenser (Figure 2) for dispensing articles, the articles dispenser (Figure 2) comprising:
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Griffith (US 5,690,230) in view of Sauer (US 6,588,626) and further in view of Tan (US 10,207,858 A1).

	Referring to claim 5.  Griffith in view of Sauer do not disclose the top wall extends obliquely from the rear wall to the front wall and overlies a portion of the rear wall.
	Tan discloses a dispenser (Figure 1) wherein the rear wall defines a plane (plane extending along rear wall opposite front wall 26; Figure 1) and the top wall (30) extends obliquely from plane (plane of the rear wall passing through opposite wall to 26 and 70) of the rear wall (from connected portion of 70 and 30) to the front wall (26) and overlies a portion of the rear wall (rests in contact with the rear wall; see Figure 1).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Griffith in view of Sauer to have included the rear wall defining a plane and the top wall extending obliquely from the plane of the rear wall to the front wall and overlies a portion of the rear wall as taught by Tan because a slanted top wall would direct debris off the top surface of the container thus helping to maintain a cleaner dispenser surface top.

s 6-9,12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith (US 5,690,230) in view of Sauer (US 6,588,626) and further in view of Keberlein (US 2006/0273107 A1).

Regarding to claim 6.  Griffith in view of Sauer do not disclose the top wall extends obliquely from the rear wall to the front wall and overlies an end of the rear wall.
Keberlein discloses a dispenser container (10; Figure 1) wherein the length (length of 56; Figure 2) of the rear wall (20) is greater than the length (length of 98) of the front wall (18), the top wall (24) extending obliquely (see Figure 3) from the rear wall (20) to the front wall (24) and overlies an end of the rear wall (wall 24 overlies wall 20; Figure 5).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Griffith in view of Sauer to have included the top wall extends obliquely from the rear wall to the front wall and overlies an end of the rear wall because the top wall can be used to enclose the rear wall thus making the top portion of the dispenser stronger and more rigid.
Regarding to claim 7.  Keberlein discloses a dispenser container (10; Figure 1) wherein the length of each of the side walls (16 and 14; Figure 2) is greater than the length of the front wall (18).

Regarding to claim 8.  Griffith disclose a flat article dispenser (Figure 2) for dispensing articles, the articles dispenser (Figure 2) 
wherein the open end (ends 84 and 86) of the slot (91) is set back along the side walls (wall 18 and 20; see cutout portion extending from 100 to 102 and 84 to 86; Figure 2) from the bottom wall (64).

Regarding to claim 9.  Keberlein discloses a dispenser container (10; Figure 1) further comprising mounting apertures (122; Figure 2) for mounting the paper towel dispenser (10; Figure 5) to a wall at an installation site (124), the mounting apertures (122; Figure 2) being formed in the rear wall (20) of the housing (Figure 5).

Referring to claim 12.  Griffith disclose a flat article dispenser (Figure 2) for dispensing articles, the articles dispenser (Figure 2) comprising:
a housing (130; Figure 2) having a rear wall (20), a pair of side walls (16 and 18), a top wall (60), a bottom wall (64) and a front wall (14) all cooperating to define a receiving space (interior of 130) for a stack of articles (93) placed therein, 
 the front wall (14) having a top end (end between 60 and 14) adjacent to the top wall (60) 
a bottom end (84 and 86) located toward the bottom wall (64), and opposed sides (88 and 90) adjacent to the side walls (18 and 20) and extending between the top (end between 60 and 14) and bottom ends (84 and 86), the bottom end (84 and 86) of the front wall (14) being spaced apart (se portion 96 of slot 91) from the bottom wall (64) along the side walls (18 and 20); and

Griffith does not disclose the articles to be dispensed as being paper towels.

Sauer discloses a paper product dispenser (16; Figure 1) comprising paper towels (12). 

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Griffith to have included the articles to be dispenser as being paper towels as taught by Sauer because the dispenser capable of dispensing paper towels would expand the use of the dispenser container thus expand potential sales of the container.

Griffith in view of Sauer does not disclose the dispenser being mounted to a vertical wall and the rear wall located against the vertical wall.
Keberlein discloses a dispenser container (10; Figure 1) wherein the dispenser being mounted to a vertical wall (124; Figure 5) at an installation site, the rear wall (20) being located against the vertical wall (124) of the installation site and being secured thereto (see Figure 5).;


Referring to claim 13.  Griffith disclose a flat article dispenser (Figure 2) for dispensing articles, the articles dispenser (Figure 2) comprising:
wherein the second end (ends 84 and 86) of the slot (91) tapers outwardly (see incline of 84 and 86) from the opposed sides (side 88 and 86) of the slot (91).

Referring to claim 14.  Griffith disclose a flat article dispenser (Figure 2) for dispensing articles, the articles dispenser (Figure 2) comprising:
wherein the length (98) of the front wall (18; Figure 2) is less than the length of the rear wall (56).
Referring to claim 15.  Griffith disclose a flat article dispenser (Figure 2) for dispensing articles, the articles dispenser (Figure 2) comprising:
wherein the length (98) of the front wall (18) is less than the length (56 and 118) of the side walls (98).

Referring to claim 16.  Griffith disclose a flat article dispenser (Figure 2) for dispensing articles, the articles dispenser (Figure 2) comprising:


Referring to claim 17.  Griffith disclose a flat article dispenser (Figure 2) for dispensing articles, the articles dispenser (Figure 2) comprising:
wherein the bottom end (end 84 and 86) of the front wall (14) is spaced apart from the bottom wall (64) along the side walls (20 and 18).

Referring to claim 18.  Keberlein discloses a dispenser container (10; Figure 1) wherein the dispenser comprising;
the top wall (24; Figure 3) extends obliquely from the rear wall (20) to the front wall (18) and defines an external angle between the top wall (24) and front wall (18) that is greater than 15 degrees and less than 75 degrees  (Keberleine discloses angle alpha and beta are in the range of 15-25 degrees resulting in the angle between top wall 24 and front wall 18 being in the range of 75-65 degrees;  in the alternative angle alpha and beta are in the range of 19-20 degrees resulting in the angle between top wall 24 and front wall 18 being in the range of 71-70 degrees; see Figure 3; Para. [0032]).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Griffith in view of Sauer to have included the external angle between the top wall and front wall that is greater than 15 degrees and less than 75 degrees as taught by Keberlein because the dispenser would be more ergonomic in design. 

Referring to claim 20.  Griffith disclose a flat article dispenser (Figure 2) for dispensing articles, the articles dispenser (Figure 2) comprising:
a housing (130; Figure 2) having a rear wall (20), a pair of side walls (16 and 18), a top wall (60), a bottom wall (64) and a front wall (14) all cooperating to define a receiving space (interior of 130) for a stack of articles (93) placed therein, 

the front wall (14) including opposed first (edge between 60 and 14) and second ends (84 and 86) with opposed sides (88 and 90) extending therebetween, the first end (edge between 60 and 14) of the front wall (14) being located adjacent to the top wall (60) and the second end (84 and 86) of the front wall (14) being spaced apart from the bottom wall (64) along the side walls (20 and 18), the front wall (14) also including portions defining a slot (91), the slot (91) having opposed sides (88 and 90), a closed end (92) and an open end (84 and 86), the closed end (92) of the slot (91) being spaced apart from the first end (edge between 60 and 14) of the front wall (14) and the open end (84 and 86) of the slot (91) being co-terminus with the second end of the front wall (14), the second end (84 and 86) of the front wall (14) being spaced apart from the bottom wall (64) and defining a gap t(96) herebetween, 

Griffith does not disclose the articles to be dispensed as being paper towels.

Sauer discloses a paper product dispenser (16; Figure 1) comprising paper towels (12). 

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Griffith to have included the articles to be dispenser as being paper towels as taught by Sauer because the dispenser capable of dispensing paper towels would expand the use of the dispenser container thus expand potential sales of the container.

Griffith in view of Sauer do not disclose the rear wall defining a vertical plane and the top wall extending obliquely from the vertical plane of the rear wall to the front wall.
Keberlein discloses a dispenser container (10; Figure 1) wherein the dispenser comprising;
the rear wall (16; Figure 5) defining a vertical plane (plane through wall 20) and the top wall (24) extending obliquely from the vertical plane of the rear wall (20) to the front wall (18) 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Griffith in view of Sauer to have included the rear wall defining a vertical plane and the top wall extending obliquely from the vertical plane of the rear wall to the front wall as taught by Keberlein because an inclined top wall surface of the dispenser would allow debris to slide off the dispenser. 

Griffith in view of Sauer do not disclose an external angle between the top wall and front wall that in the range of 35 to 65 degrees.

defining an external angle between the top wall (24) and front wall (18) that in the range of 35 to 65 degrees. (Keberleine discloses angle alpha and beta are in the range of 15-25 degrees resulting in the angle between top wall 24 and front wall 18 being in the range of 75-65 degrees; in the alternative angle alpha and beta are in the range of 19-20 degrees resulting in the angle between top wall 24 and front wall 18 being in the range of 71-70 degrees; see Figure 3; Para. [0032]).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Griffith in view of Sauer to have included the external angle between the top wall and front wall that in the range of 35 to 65 degrees as taught by Keberlein because the dispenser would be more ergonomic in design. 

Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive. See new rejections in light of Griffith (US 5,690,230) in view of Sauer (US 6,588,626) and further in view of Keberlein (US 2006/0273107 A1) cited above thus, the arguments pertaining to the rejections of the Non Final action are moot.
Applicant amendment comprising amended drawings and specifications filed 02/05/2021 are fully considered and are entered.
Applicant argues claims 8 and 16 to be considered since the structural elemenst recited in the claims are shown in the elected embodiment of Species 1. In view of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/Primary Examiner, Art Unit 3651